PER CURIAM.
This cause is before us on appeal from a final order denying a petition for writ of mandamus directing respondent to credit petitioner with gain time which the trial court had previously awarded. The petition fails to demonstrate that petitioner has exhausted his administrative remedies. Consequently, we affirm, without prejudice to petitioner to seek relief through the inmate grievance procedure set forth in Chapter 33-29, Florida Administrative Code.
BOOTH, WOLF and KAHN, JJ., concur.